In re Rouyea, Albert M. et al.; Rouyea, Keith D.; Rouyea, Beverly Young; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. B, No. 41,610; to the Court of Appeal, First Circuit, No. 00 CW 1167.
Denied. As stated in Judge Parro’s concurring opinion in connection with the denial of rehearing, the court of appeal’s judgment did not dismiss plaintiffs cause of action. We express no opinion concerning the correctness of the judgment of the court of appeal dismissing the third party demand filed by the State of Louisiana, Department of Transportation and Development, as that issue is not before us.